DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 1/31/2022 has been entered.
Formal Matters
Applicant’s amendment and response filed 1/31/2022, which amended claim 1, has been entered.  Claims 1, 2, 4, 5, 12, 14, 15, 18, 20, 21 and 23 are pending.  Claims 3, 6-11, 13, 16, 17, 19, 22 and 24 were previously cancelled.  Claims 1, 2, 4, 5, 12, 14, 15, 18, 20, 21 and 23 are being examined on the merits.  References not included with this Office Action can be found in a prior Action.
Claim Rejections - Withdrawn 
The rejection to claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 under 35 U.S.C. § 103(a) as being unpatentable over Kim (FEMS Microbiology Letters, Vol. 234, pp. 177-183; 3/30/2004), taken in view of Lam (U.S. Patent No. 5,496,547; 1996), Anderson (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000) and Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; 
The rejection to claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 under 35 U.S.C. § 103(a) as being unpatentable over Kim, taken in view of Lam, Beydon, Berquist and Bettiol, W. (World Journal of Microbiology and Biotechnology, Vol. 12, pp. 505-510; 1996) has been withdrawn in view Applicant’s amendments where the prior art is silent with regard to the claimed plant pathogens.
The rejection to claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 under 35 U.S.C. § 103(a) as being unpatentable over Kim, Lam, Anderson, Beydon, Berquist and Kasselaki (European Journal of Plant Pathology, Vol. 115, pp 263-267; 2006) has been withdrawn in view Applicant’s amendments where the prior art is silent with regard to the claimed plant pathogens.
The rejection to claims 21 and 23 under 35 U.S.C. § 103(a) as being unpatentable over Kim, Lam, Anderson Beydon and Berquist, as applied to claims 1, 2, 4, 5, 12, 14, 15, 18 and 20, taken in view of Emalfarb et al. (U.S. Patent No. 7,122,330; 2006) has been withdrawn in view Applicant’s amendments where the prior art is silent with regard to the claimed plant pathogens.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of da Luz, W.C. (U.S. PGPUB 2003/0211081; 2003; cited in the IDS dated 6/19/2012), Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000) and Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014).  This rejection is new in view of Applicant’s amendment to claim 1.
egarding amended claim 1, Kim teaches a method of selecting a microorganism having antagonistic activity against a plant pathogen.  Kim teaches that Colletotrichum lagenarium, Fusarium graminearum and Colletotrichum gloeosporioides (i.e., a plant pathogen that is a fungus previously claimed) were incubated and maintained on potato dextrose agar (PDA) (page 178, column 1, paragraph 2).  Kim teaches a multitest platform screening and identification assay of antagonistic bacteria against a pathogenic plant pathogen, where antagonistic activity of bacterial isolates against Colletotrichum lagenarium (a plant pathogen fungus) was measured (page 178, column 2, paragraph 2).  
Further, Kim teaches that the antifungal spectrum of a purified antifungal protein from the selected isolate was shown to exhibit antifungal activity against phytopathogenic fungi (e.g., Fusarium graminearum and Colletotrichum lagenarium; page 178, column 2, paragraph 3, to page 179, column 2, paragraph 3; i.e., the microorganism is an antagonist to Fusarium graminearum).  
Regarding amended claim 1 and claims 2, 4 and 5, Kim teaches that soil samples (plurality of microbial samples from a natural environment; over 250 bacteria isolated from soil; a mixture of two or more isolated microorganisms) were suspended in PBS and then serially diluted (a plurality of samples tested; page 178, column 2, paragraph 2; page 179, column 2, paragraph 2).  
Regarding amended claim 1 and claim 14, Kim teaches that the diluted samples were incubated on LB agar for 1 day and the bacterial antagonistic isolates (sorting the microbial samples into single cells or sub-populations of cells; i.e., isolated cultures of microorganisms) were obtained (page 178, column 2, paragraph 2; i.e., isolated cultures of microorganisms derived from natural environments).  The plant pathogen Colletotrichum lagenarium (i.e., plant pathogen fungus) was inoculated on both sides of PDA plates (separate compartment, a petri dish, capable as acting as a receptacle and on a solid medium) and then incubated for 2 days.  
Kim teaches that the isolated bacterial isolates (i.e., isolated cultures of microorganisms derived from natural environments) were streaked in the center 60 mm away from the fungus (i.e., the plant pathogen comprises cells as a layer on the surface of the solid medium; co-culture of the isolate and pathogen; page 178, column 2, paragraph 2).
Regarding amended claim 1 and claim 15, Kim teaches that inhibition of mycelial growth in millimeters was measured after further incubation for 5 days (a growth inhibition zone; assessing the presence of the inhibition zone; page 178, column 2, paragraph 2).  Among the isolates, one strain showing the strongest activity was selected (page 178, column 2, paragraph 2; i.e., an isolated culture of microorganisms derived from natural environments).  
Regarding claim 18, Kim teaches that to identify the bacterial strain, gram staining, a catalase test, morphology and carbon source utilization patterns were assayed (taxonomic classification; page 178, column 2, paragraph 2).  The selected antagonistic bacterial strain was identified according to the methods described in standard reference manuals (taxonomic classification; page 178, column 2, paragraph 2). 
Regarding amended claim 1, although Kim teaches that Colletotrichum lagenarium and Fusarium graminearum were incubated and maintained on potato dextrose agar (PDA: i.e., plant pathogens that were recently deleted from the claims), Kim does not Gibberella sp., Monographella sp., and Stagonospora sp.
Additionally, although Kim teaches one version of an assay format to screen microorganisms having antagonistic acidity against a plant pathogen, Kim does not explicitly teach the assay format where plant pathogens comprised on a solid medium are in simultaneous direct physical contact with the microbial sample to cause direct interaction between the microbial sample and plant pathogen.
Further, regarding amended claim 1 and claim 12, Kim does not explicitly teach that the multitest platform comprises at least 3 compartments, and that the compartments differ from other compartments by comprising a population of a different pathogens.
Additionally, with regard to amended claim 1, Kim does not teach obtaining a plurality of isolated cultures of microorganisms derived by separating a heterogeneous mixture of microbial cells from a natural environment into sub-populations of cells using a flow cytometry cell sorting technique.
Regarding amended claim 1, da Luz teaches that biocontrol of plant diseases caused by Fusarium species with novel isolates (Title; paragraph 1).  da Luz teaches microbiological agents are provided for control of certain diseases of wheat and other cereals caused by Fusarium species, including Fusarium head blight of wheat and other cereals (Abstract).  
da Luz teaches a plant pathogen the pathogenic fungus Gibberella zeae (anamorph Fusarium graminearum) (paragraph 1).  da Luz teaches that Fusarium graminearum Schw. (Teleomorph = Gibberella zeae Schw. Petch.) is the Fusarium species most frequently responsible for scab of wheat and barley in Brazil (paragraph Fusarium graminearum and Gibberella zeae are the same fungus, just in different parts of the fungal life cycle (i.e., sexual stages).  
da Luz teaches the effect of bioprotectant microorganisms on radial growth of Gibberella zeae in vitro (paragraph 39).  da Luz teaches that in paired treatments, the radial growth (cm) of Gibberella zeae, in the presence of the isolate ATCC PTA 3461, was reduced substantially (paragraph 40).  Da Luz teaches that thousands of microorganisms were tested against Gibberella zeae (paragraph 41).  
In light of the above, both Kim and da Luz teach the claimed plant pathogens (i.e., Fusarium graminearum and Gibberella zeae).
Additionally, da Luz also teaches that WO/9905257 describes the use of isolates of microorganisms to impart pathogen protection to plants, particularly against plant diseases caused by fungi, such as Fusarium graminearum, Stagonospora nodorum, and Stagonospora avenae.  In this case, pathogen protection was achieved by either seed treatment or foliar sprays (paragraph 9).
That is, da Luz teaches that it was known in the art that Fusarium graminearum, Gibberella zeae, Stagonospora nodorum, and Stagonospora avenae are known plant pathogens and that there are known biocontrol methods of detection, identification and protection against these pathogens.
Regarding amended claim 1, Lam teaches methods in the identification of mutant strains of Pseudomonas which have improved biocontrol properties and are effective against plant pathogenic fungi (column 1, lines 5-8).  Lam also teaches that a library of approximately 10,000 different Pseudomonas mutants (microbial samples) were generated and tested for their ability to inhibit growth of the fungus Neurospora in vitro 
Lam further teaches a method for the isolation of novel biocontrol strains comprising the steps of creating a library of Pseudomonas mutant strains, testing the mutants for their ability to inhibit the growth of a test fungus such as Neurospora in vitro, comparing the zones of clearing in the test fungus produced by wild-type non-mutant and mutant strains, selecting mutants (i.e., isolated cultures of microorganisms) which produce zones of clearing which are distinctive from the zones of clearing of the wild-type non mutant strain and then further selecting these isolated mutants (i.e., isolated cultures of microorganisms) for their biocontrol properties on plant pathogenic fungi using biocontrol tests which are well known in the art (column 3, lines 52-64).  
Lam teaches screening mutants for in vitro fungal inhibition activity, where individual Pseudomonas mutants (microbial samples; i.e., isolated cultures of microorganisms) were spotted on to culture agar plates in ordered arrays (column 6, lines 10-11; Example 5).  Resuspended mycelia fragments of Neurospora crassa were applied to the plates using a chromatography sprayer (column 6, lines 12-13; Example 5).  After incubation overnight at 28 °C, fungal mycelial growth formed an opaque background on the plate except in the immediate areas of the Pseudomonas colonies, where zones of clearing were observed (column 6, lines 13-17; Example 5).  Pseudomonas mutants which produced zones of clearing which were either larger or visibly different than those of the wild-type parent were selected (column 6, lines 17-20; Example 5; i.e., microbial samples comprised on a solid medium are in simultaneous direct physical contact with 
In view of the above, Lam teaches that it was known in the art to provide alternative assay methods for screening microbial samples (i.e., isolated cultures of microorganisms derived from natural environments) for antagonistic activity against plant pathogens (i.e., a fungus), where upon application of microbial samples and plant pathogen to the solid media, there is direct interaction between the microbial samples and the plant pathogen.
Anderson teaches methods and compositions for biological control of plant diseases using suppressive avirulent strains of Streptomyces spp. to control disease (Abstract).  Anderson teaches that mutants of the suppressive Streptomyces strains are provided that have an enhanced ability to inhibit plant pathogenic microorganisms where an enhanced ability to inhibit plant pathogenic microorganisms includes those mutants that inhibit at least one more plant pathogenic microorganism than the parent wild-type strain (column 9, line 63, to column 10, line 5). 
Anderson teaches that mutants of the suppressive strains can be isolated and generated using standard methods, where single spores can be screened for the ability to inhibit at least one plant pathogenic microorganism via a screening method that can be used to identify and isolate single spore mutants of suppressive Streptomyces strains (column 10, lines 6-10 and 20-21; i.e., isolated cultures of microorganisms).  Prior to screening, a 2% water agar plate was inoculated with a lawn (i.e., a layer) of a pathogenic S. scabies (strain RB4), V. dahliae or V. albo-atrum (column 28, lines 22-24; i.e., a culture medium is layered with a pathogenic cell layer). 
Anderson teaches that single colonies (i.e., isolated cultures of microorganisms) are screened for antibiotic production using a plate assay where one or more mutant colonies can be spotted on a lawn of a pathogenic microorganism along with the parent wild type strains (column 10, lines 24-27).  Strains that produce about 20 to 1000% more antibiotic than the parental wild type strain as measured by a zone of inhibition are selected (column 10, lines 27-30; i.e., microbial samples are in simultaneous direct physical contact with a plant pathogen comprised on a solid medium (plant pathogen lawn) to cause direct interaction between the microbial sample and plant pathogen).  Anderson teaches that by using this method, more than 90 avirulent and suppressive Streptomyces strains were isolated (column 28, lines 35-36).
As with the Lam method, in view of the above, Anderson teaches that it was known in the art to provide alternative assay methods for screening microbial samples for antagonistic activity against plant pathogens, where Anderson teaches an assay with an alternative layering order that upon application of microbial samples to a plant pathogen that is on a solid media (a lawn, a layer of pathogenic bacteria on a solid medium), there is direct interaction between the microbial samples and the plant pathogen when the microbial sample is applied onto the plant pathogenic layer. 
Beydon teaches that high throughput screening (HTS) has been implemented for microbiological screens via the integration and robotization of such screens (page 13, column 1, paragraph 1).  Microbial screens are of different types, where the most familiar is the use of bacteria and fungi in the search for antibiotics (page 13, column 1, paragraph 
Beydon teaches that the preparation of Petri dishes and compound distribution can be run either as simultaneous or successive operations (page 15, column 2, paragraph 1).  Beydon teaches a system that uses square Petri dishes (120 X 120 mm), microtiter plates or deepwell plates of 96- or 384-well format (page 15, column 2, paragraph 3). 
In view of the above, since Beydon teaches the use of petri dishes, 96-well or 384-well plates, it would have been within the purview of one of ordinary skill in the art to vary the compartments to at least three compartments since it was known that 384-well, 96-well or 1-well (petri dish) formats were available.
For plate preparation, an empty sterile Petri dish is filled and restacked, where cells are usually incorporated in the agar medium before pouring the plates (page 15, column 2, paragraph 3).  Alternatively, the strain may be seeded on the agar surface by overflow (page 15, column 2, paragraph 3, to page 16, column 1, paragraph 1).  Beydon teaches that microplates with compounds are directly transferred from the collection stores (i.e., 
Beydon teaches that the system transfers 80 or 320 compounds simultaneously to the agar plates needed using a 96 or 384 plate replicator (page 16, column 2, paragraph 1), where a user interface allows selection of an assay, plate type, locations (well positions for 96 or 384 well plates are defined), and run type (plate preparation and/or compound distribution; page 16, column 2, paragraphs 1 and 2; i.e., the plates have different compartments where different pathogens can be contained).  
With regard to amended claim 1, Berquist teaches flow cytometry (FCM) is increasingly being used for the examination of individual cells from environmental samples, where it has been useful in the isolation of both culturable and non-culturable bacteria present in environmental samples (page 389, Abstract).  For cell sorting, applications of FCM within microbiology are expanding and include, among others, the isolation of rare pathogens from the environment, recovery of rare uncultivated microorganisms from terrestrial environments, screening approaches for selection of viable mutants—mutant libraries, or strain selection in industrial microbiology (page 390, column 2, paragraph 3, to page 391, column 1, paragraph 1).  
Berquist teaches methods to isolate total microorganisms from within environmental samples such as soil, are predicted to contain between 100 and 7,000 species per gram (page 396, column 1, paragraph 3).  Berquist teaches the isolation and identification of rare microorganisms from the marine and terrestrial environments by combining FACS and molecular analysis through fluorescence in situ hybridization and/or DNA staining has been reported (page 396, column 1, paragraph 5, to column 2, 
Berquist teaches capturing the uncultivated majority through culture-dependent routes are also coming to the forefront in microbiology (page 396, column 2, paragraph 5).  Flow cytometry strategies for the elucidation of heterogeneity within complex microbial populations are through monitoring the physiological or functional aspects of target populations (page 396, column 2, paragraph 5).  Berquist teaches novel cultivation-dependent strategies that rely on FACS have now emerged as high-throughput solutions to cultivating large numbers of undescribed species (page 397, column 2, paragraph 2).  Berquist teaches flow cytometry has been applied successfully to the detection of rare cells in the environment (page 398, column 2, paragraph 2).  In view of the above, Berquist teaches that it was known in the art of utilizing flow cytometry to obtain a plurality of isolated cultures of microorganisms by separating a heterogeneous mixture of microbial cells from a natural environment into sub-populations of cells.
A person of ordinary skill in the art would have been motivated to use the assay format to screen plant pathogens of da Luz, Lam and Anderson for the plating assay format of Kim, since Kim teaches a multitest technique to isolate, prepare and test potential plant pathogen antagonists (where Kim and da Luz teach known plant pathogens) while Lam and Anderson teach alternative method and assay layer formats where multiple microbial sample arrays can be screened for antagonistic activity against 
A person of ordinary skill in the art would have been further motivated to add the automated high throughput screening assays with multi-well formatting of Beydon to the assays of Kim, da Luz, Lam and Anderson, since Kim, da Luz, Lam and Anderson teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen in various layer formats, and Beydon details aspects of automating the process which includes pathogen plate preparation (including direct sample and test contact) and potential multi-plate and well layouts.  
A person of ordinary skill in the art would have been additionally motivated to add to the multitest methods of Kim, da Luz, Lam, Anderson and Beydon, the flow cytometry techniques of Berquist, since Kim, da Luz, Lam, Anderson and Beydon teach automated multi-plate formatted multitest techniques to isolate, prepare and test potential plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen, while Berquist teaches that it was known in the art of the utilization of flow cytometry to obtain a plurality of isolated microorganisms by separating a heterogeneous mixture of microbial cells from a natural environment into sub-populations of cells.
A person of ordinary skill in the art would have had a reasonable expectation of success in using the assay format to screen plant pathogens of Lam and Anderson for the plating assay format of Kim, since doing so would provide an advantage to the Kim assay by allowing multisampling assays against plant pathogens (those known by both 
A person of ordinary skill in the art would further have had a reasonable expectation of success in adding such automated high throughput screening multi-well formatting of Beydon to Kim, da Luz, Lam, and Anderson since the above references are all involved in cell biology, microbiology and microbiological analytics and such additions would improve the Kim, da Luz, Lam, and Anderson processes to be a high throughput and allow for various high throughput sample analyses and eventual selection and further characterization of new plant pathogen antagonists based on alternative assay format arrangements.
A person of ordinary skill in the art would have had an additional reasonable expectation of success in adding to the multitest methods of Kim, da Luz, Lam, Anderson and Beydon, the flow cytometry techniques of Berquist, since the above references are all involved in cell biology, microbiology and microbiological analytics and would provide potential enhanced isolation techniques such as FACs systems that can enrich cells or cell populations for eventual assay screening or further characterization.  
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments

Applicant's arguments are moot in view of the new rejection above.  The response to arguments from the Office Actions dated 11/24/2021, 2/25/2021, 10/14/2020, 5/13/2020 and 10/1/2019 are expressly incorporated herein.  
As noted above, upon review of the prior art, da Luz teaches microbiological agents are provided for control of certain diseases of wheat and other cereals caused by Fusarium species, where da Luz teaches a plant pathogen, the pathogenic fungus Gibberella zeae (anamorph Fusarium graminearum) (paragraph 1).  As indicated, it was known in the art that Fusarium graminearum and Gibberella zeae are the same fungus, just in different parts of the fungal life cycle (i.e., sexual stages).  In light of the above, Fusarium graminearum and Gibberella zeae).
Further, as indicated in the new rejection, da Luz also teaches that WO/9905257 describes the use of isolates of microorganisms to impart pathogen protection to plants, particularly against plant diseases caused by fungi, such as Fusarium graminearum, Stagonospora nodorum, and Stagonospora avenae.  da Luz teaches that it was known in the art that Fusarium graminearum, Gibberella zeae, Stagonospora nodorum, and Stagonospora avenae are known plant pathogens and they are known to have biocontrol methods of detection, identification and protection against these pathogens.

Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of da Luz, W.C. (U.S. PGPUB 2003/0211081; 2003; cited in the IDS dated 6/19/2012), Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000), Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014) and Bettiol, W. (World Journal of Microbiology and Biotechnology, Vol. 12, pp. 505-510; 1996).  This rejection is new in view of Applicant’s amendment to claim 1.
The following rejection is in the alternative with respect to the elected species ((a) fungus, Acremonium alternatum, (b) plant pathogen, Fusarium graminearum and (c) environmental sample, soil samples).  

Although Kim, da Luz, Lam, Anderson, Beydon and Berquist teach the use of soil samples and that the plant pathogen, Fusarium graminearum, Gibberella zeae, Stagonospora nodorum, and Stagonospora avenae (known plant pathogens) were tested against the selected plant pathogen antagonist purified protein, the above references do not teach that the plant pathogen antagonist is Acremonium alternatum.
Bettiol teaches Acremonium alternatum controls coconut tar spot (Catacauma torrendiella and Coccostroma palmicola) (page 506, column 1, paragraph 2).  Acremonium alternatum was isolated from stromas of Coccostroma palmicola and Catucauma torrendiela (page 506, column 1, paragraph 2).  This antagonist was multiplied and sprayed on cultivated areas, where there was no natural occurrence of Acremonium alternatum (page 506, column 1, paragraph 2).  Three weeks after application, 80% of the stromas were colonized by Acremonium alternatum leading to a reduced development of the disease (page 506, column 1, paragraph 2).  In spite of the pathogen being present, no death of leaves and bunches occurred and satisfactory yields were obtained (page 506, column 1, paragraph 2). 
A person of ordinary skill in the art would have been motivated to add Acremonium alternatum from Bettiol to the assay platform of Kim, da Luz, Lam, Anderson, Beydon and Berquist since Kim and Lam teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen, Beydon and Berquist detail aspects of automating the process (which includes pathogen plate preparation and potential plate and well layouts) including flow Acremonium alternatum is a known plant pathogen antagonist.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding Acremonium alternatum from Bettiol to the assay platform of Kim, da Luz, Lam, Anderson, Beydon and Berquist since the above references are involved in cell biology, microbiology and microbiological analytics, that techniques in selecting plant pathogen antagonists are known, high throughput assays for microbiological screens are known, and Acremonium alternatum is also a known plant pathogen antagonist.  Such additions would improve the Kim, da Luz, Lam, Anderson, Beydon and Berquist platform process to be high throughput and allow for various high throughput sample analyses, eventual selection and further characterization of new or existing known plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen.  It is also known that it would have been within the purview of one of ordinary skill in the art to utilize the above teachings and apply them within a high throughput assay and test known plant pathogen antagonists against pyramided microbiological test samples (e.g., from soil isolates) to see if existing known plant pathogen antagonists show antagonism against other plant pathogens. 
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).

It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.  

Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of da Luz, W.C. (U.S. PGPUB 2003/0211081; 2003; cited in the IDS dated 6/19/2012), Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000), Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014) and Kasselaki et al. (European Journal of Plant Pathology, Vol. 115, pp 263-267; 2006).  This rejection is new in view of Applicant’s amendment to claim 1.
The following rejection is in the alternative with respect to the elected species ((a) fungus, Acremonium alternatum, (b) plant pathogen, Fusarium graminearum and (c) environmental sample, soil samples).  
The teachings of Kim, da Luz, Lam, Anderson, Beydon and Berquist, above, are herein relied upon.
Although the combined teachings of Kim, da Luz, Lam, Anderson, Beydon and Berquist teach the use of soil samples and that the plant pathogens, Fusarium graminearum, Gibberella zeae, Stagonospora nodorum, and Stagonospora avenae (known plant pathogens) were tested against the selected plant pathogen antagonist purified protein, the above references do not teach that the plant pathogen antagonist is Acremonium alternatum.
Kasselaki teaches that the spores of the hyperparasite Acremonium alternatum reduced powdery mildew infection by Leveillula taurica on greenhouse tomato (Abstract).  The effect was slightly increased when spores were applied killed, and therefore not due to direct parasitism (Abstract).  The effect was systemic, protecting untreated leaves above the treated ones (Abstract).  Spores killed by heat had more effect than when killed by UV, so the effect was presumably due to induction of host resistance by substances released when cells were heat killed (Abstract).  
Acremonium alternatum from Kasselaki to the assay platform of Kim, da Luz, Lam, Anderson, Beydon and Berquist since Kim and Lam teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen, Beydon and Berquist detail aspects of automating the process (which includes pathogen plate preparation and potential plate and well layouts) including flow cytometry (FCM) to obtain a plurality of isolated cultures of microorganisms by separating a heterogeneous mixture of microbial cells from a natural environment into sub-populations of cells, while Kasselaki teaches that Acremonium alternatum is a known plant pathogen antagonist.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding Acremonium alternatum from Kasselaki to the assay platform of Kim, da Luz, Lam, Anderson, Beydon and Berquist since the above references are involved in cell biology, microbiology and microbiological analytics, that techniques in selecting plant pathogen antagonists are known, high throughput assays for microbiological screens are known, and Acremonium alternatum is also a known plant pathogen antagonist.  Such additions would improve the Kim, da Luz, Lam, Anderson, Beydon and Berquist platform process to be high throughput and allow for various high throughput sample analyses, eventual selection and further characterization of new or existing known plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen.  It is also known that it would have been within the purview of one of ordinary skill in the art to utilize the above teachings and apply them within a high throughput assay and test known plant pathogen antagonists against pyramided microbiological test samples (e.g., 
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is layered on the pathogen or the pathogen is on the microbial sample) as taught in Kim, da Luz, Lam, Anderson, Beydon and Berquist (above) since this would be merely rearrangement of parts as an obvious matter of design choice that would have been obvious to one of ordinary skill in the art (MPEP § 2144.04(VI)(C)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.

Claims 21 and 23 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim, da Luz, Lam, Anderson Beydon and Berquist, as applied to claims 1, 2, 4, 5, 12, 14, 15, 18 and 20, above, taken in view of Emalfarb et al. (U.S. Patent No. 7,122,330; 2006).  This rejection is new in view of Applicant’s amendment to claim 1.
The teachings of Kim, da Luz, Lam, Anderson, Beydon and Berquist, above, are herein relied upon.
With regard to claims 21 and 23, as noted above, the combined teachings of Kim, da Luz, Lam, Anderson, Beydon and Berquist teach a multitest platform screening and identification assay of antagonistic bacteria against a pathogenic plant pathogen, where antagonistic activity of bacterial isolates (i.e., isolated cultures of microorganisms) against Colletotrichum lagenarium (a plant pathogen fungus) was measured (Kim, page 178, column 2, paragraph 2, to page 179, column 2, paragraph 3; see also that Fusarium graminearum, Gibberella zeae, Stagonospora nodorum, and Stagonospora avenae (plant pathogens) as taught by da Luz).  
Further, the combined teachings of Kim, da Luz, Lam, Anderson, Beydon and Berquist teach methods in the identification of mutant strains of Pseudomonas which have improved biocontrol properties and are effective against plant pathogenic fungi and that a library of approximately 10000 different Pseudomonas mutants (microbial samples; i.e., isolated cultures of microorganisms) were generated and tested for their ability to inhibit growth of the fungus Neurospora in vitro via direct interaction between microbial sample 
Beydon teaches that high throughput screening (HTS) has been implemented for microbiological screens via the integration and robotization of such screens (page 13, column 1, paragraph 1).  Beydon teaches a system that uses square Petri dishes (120 X 120 mm), microtiter plates or deepwell plates of 96- or 384-well format and that the system transfers 80 or 320 compounds simultaneously to the agar plates needed using a 96 or 384 plate replicator (page 16, column 2, paragraph 1).  
For claim 21, although the combined teachings of Kim, da Luz, Lam, Anderson, Beydon and Berquist teach that samples are spotted onto the plate for direct interaction between microbial sample and plant pathogen, the cited references do not teach that such application of the samples to the plant pathogen is by using a pin tool.
Emalfarb teaches methods of high throughput screening where wells of a 96-well microtiter plate are loaded with an appropriate medium by means of an automated plate-handling system (column 43, lines 10-12).  Plates are inoculated with spores from plate-grown colonies using toothpicks for transfer, or, inoculation can also be carried out from microtiter plates with the use of a pin or a 96-pin tool (column 43, lines 17-25).  
Emalfarb teaches that for preparation of replica plates, a 96-pin tool is also used (column 43, lines 34-35).  Material is transferred to the pin tool from the microtiter plate culture starting plate, then the pin tool is then carefully removed from the starting plate 
A person of ordinary skill in the art would have been motivated to add to the automated multi-well formatted high throughput screening assays of Kim, da Luz, Lam, Anderson, Beydon and Berquist, the use of high throughput pinning tools of Emalfarb, since Emalfarb teaches that the use of such tools were known in the art and utilized in high throughput screening applications and systems.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding such a pinning tool to the automated high throughput screening multi-well formatting of Kim, da Luz, Lam, Anderson, Beydon and Berquist since use of such pinning tools provide an alternative precise applicator for applying sample in direct physical contact with a testing plate.
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments

Applicant's arguments are moot in view of the new rejection above.

Conclusion
It is noted that the following prior art made of record that is currently not relied upon is considered pertinent to Applicant’s disclosure (i.e., what is known in the art regarding additional biocontrol assays regarding the instantly claimed plant pathogens, and alternative assay formats for screening microorganisms having antagonistic activity against plant pathogens): 

a. Enan, E. (U.S. PGPUB 2009/0099135; 2009).

b. Rupela et al. (Biology and Fertility of Soils, Vol.39, pp. 131-134; 2003).

b. Hamelin et al. (U.S. PGPUB 2006/0286624; 2006).

c. Shu et al. (U.S. Patent No. 5,994,543; 1999).

No claims are allowed.  No claims are free of the art.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631